Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 1 of 39. PagelD #: 4

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 1 of 30

IN THE SUMMIT COUNTY COURT OF COMMON PLEAS
SUMMIT COUNTY, OHIO

MS. SUSAN K. LINDSLEY
PO Box 397

LAKEMORE, OH 44250 CASE NO.
R.M., a Minor Child
c/o Paul Kelley, Esq.
540 S. Water St.
Kent OH 44240

Judge

G.M., a Minor Child
c/o Paul Kelley, Esq.
540 S. Water St
Kent OH 44240
Plaintiffs
_vs-
COMPLAINT
(JURY DEMAND ENDORSED
HEREON)

SPRINGFIELD TOWNSHIP

2459 CANFIELD ROAD

AKRON OH 44312

(previously filed as CV 2018-03-1223)
-and-

VILLAGE OF LAKEMORE

1400 MAIN ST

LAKEMORE OH 44250

-and-

OFFICER JAMIE L. MIZER
506 LESSIG AVE
AKRON, OH 44312

(This individual is sued in her official and
individual capacity)

-and-
RICHARD JUSTICE

PO Box 163
LAKEMORE, OH 44250

Ne ee Sree ee ee ee ee ee ee et et ee ee eee ee ee ee eee ee ee eee es we ws

(This individual is sued in his official and
CV-2020-03-0842

Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 2 of 39. PagelD #: 5

MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 2 of 30
individual capacity) )
)
-and- )
)
CHIEF OF POLICE KENNETH RAY )
C/O THE VILLAGE OF LAKEMORE )
1400 MAIN STREET )
LAKEMORE, OH 44250 )
)
(This individual is sued in his official and _)
Individual capacity)
)
)
-and- )
)
OFFICER JOHN DOES 1-10 )
C/O SPRINGFIELD TOWNSHIP )
2459 CANFIELD ROAD )
AKRON, OH 44312 )
)
(These individuals are sued in their official )
and individual capacities) )
)
)
Defendants )
INTRODUCTION
1. This case is brought to address violations and damages stemming from the

misconduct of various officials, individuals, entities, and police officers in connection with

the execution of a search warrant and the removal of property, as well as the refusal to

return property belonging to the Plaintiffs.

retaliation and were unlawful under state and federal law.

These violations constituted unlawful
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 3 of 39. PagelD #: 6

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 3 of 30

PARTIES AND JURISDICTION

2. Plaintiff Susan K. Lindsley is a citizen of the United States and resides in
Summit County, Ohio. Plaintiffs R.M. and G.M. are her minor children.

3. Defendant Springfield Township is a unit of local government organized
under the laws of the State of Ohio. Some of the individual Defendants were also acting
pursuant to the express and/or implied direction, policies, and approval of Defendant
Springfield Township. Springfield Township is a political subdivision/entity and is subject
to being sued pursuant to 42 U.S.C. § 1983.

4, Defendant Village of Lakemore is a unit of local government organized
under the laws of the State of Ohio. Some of the individual Defendants were also acting
pursuant to the express and/or implied direction, policies, and approval of Defendant
Village of Lakemore. The Village of Lakemore is a political subdivision/entity and is
subject to being sued pursuant to 42 U.S.C. § 1983.

5. Defendant Springfield Township Police Officer Jamie L. Mizer was at all
times relevant an employee or agent for Springfield Township and was under a duty to
perform her duties in a lawful manner and to obey the Constitution, laws, and statutes of
the State of Ohio and the United States. Defendant Mizer is a “person” under 42
U.S.C.§1983 and at all tumes relevant to this action acted under color of law. Defendant
Mizer is sued in her individual and official capacity.

6. Defendant Village of Lakemore Mayor Richard Justice was at all times
relevant the Mayor and official policy maker for the Village of Lakemore and was under a
duty to perform his duties in a lawful manner and to obey the Constitution, laws, and

statutes of the State of Ohio and the United States. Defendant Justice is a “person” under
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 4 of 39. PagelD #: 7

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 4 of 30

42 U.S.C.§1983 and at all times relevant to this action acted under color of law. Defendant
Justice is sued in his individual and official capacity.

7. Defendant Lakemore Police Chief Kenneth Ray was at all times relevant
the Captain for the Springfield Township Police Department, and/ or the Chief of Police
for the Village of Lakemore and was under a duty to perform his duties in a lawful manner
and to obey the Constitution, laws, and statutes of the State of Ohio and the United States.
Defendant Ray is a “person” under 42 U.S.C.§1983 and at all times relevant to this action
acted under color of law. Defendant Ray is sued in his individual and official capacity.

8. Defendants John Does 1-20 were at all times relevant employees or agents
for the Springfield Township and/or the Village of Lakemore, and were under a duty to
perform their duties in a lawful manner and to obey the Constitution, laws, and statutes of
the State of Ohio and the United States. These Defendants are sued in their individual and
official capacities.

9. This action is brought pursuant to claims arising under the laws of the State
of Ohio, 42 U.S.C. § 1983, and the First, Fourth and Fourteenth Amendments to the United
States Constitution. This action is also brought pursuant to 28 U.S.C. §§ 1983, 1985 and

1988 as it is also an action for compensatory damages, punitive damages, and attorney fees.

FACTS
10. ‘Plaintiff Susan Lindsley is an eleven year resident of the Village of

Lakemore, Ohio (hereinafter “Lakemore’’).

11. Since approximately 2005, Plaintiff's longtime friend and associate Mr.

Richard Cook, by and through his investment companies, began buying properties in and
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 5 of 39. PagelD #: 8

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 5 of 30

around Lakemore. By approximately 2011, Mr. Cook had purchased several properties,
and with the assistance of Plaintiff, was leasing such properties to low-income families.
12. Ms. Lindsley’s advocacy for the poor and disadvantaged ran contrary to
Mayor Justice’s plans to demolish homes (using available grant funding) and to eradicate
low-income housing so that the properties could be redeveloped into higher end homes.
13. In 2013, Ms. Lindsley entered into a written agreement to purchase a home
at 1443 Lake Road in Lakemore. While in the process of determining whether there were
any zoning violations against the property, Ms. Lindsley was informed that the home was
going to be torn down by the Village of Lakemore. Ms. Lindsley filed a timely appeal to
prevent the demolition. However, and without providing notice or a hearing, Lakemore
destroyed the home. Ms. Lindsley thereafter attempted to obtain public records from the
Village of Lakemore to determine why and how Lakemore was able to demolish the home
without even docketing her timely appeal. Ms. Lindsley thereafter filed a Writ of
Mandamus to obtain public records to which the Village had unlawfully denied her access.
She discovered that the Village of Lakemore does not have a bound copy (or other
organized form) of their local ordinances. The lack of an actual bound or otherwise
accessible copy of Lakemore’s ordinances was an issue during the course of the litigation
and a source of consternation for Mayor Justice and the Village of Lakemore. Ms. Lindsley
maintained a file with pleadings and other documents related to this incident and lawsuit.
Ms. Lindsley eventually obtained some records, which reflect that neither she nor the
homeowners were given proper notice of the alleged violations, condemnation, or
demolition. The destruction of the home was in violation of state and/or federal law. Ms.

Lindsley investigated her options relative to a civil lawsuit stemming from Lakemore’s
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 6 of 39. PagelD #: 9

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 6 of 30

misconduct and had a draft Complaint, including state and federal claims, prepared for
filing.

14. Throughout 2013 and 2014, Lakemore, by and through Mayor Justice as
well as other officials, inspected and cited properties managed by the Plaintiff for various
“housing violations.” These citations were unfounded or so inconsequential such that the
citations were clearly part of a retaliatory pattern of harassment. Ms. Lindsley maintained
all records regarding these searches and citations as further evidence of unlawful
harassment by the Village of Lakemore. These sort of warrantless inspections of rental
property were subsequently ruled unconstitutional.

15. In 2015, Ms. Lindsley began talking with other residents who were
concerned that the Village of Lakemore had awarded hundreds of thousands of dollars in
unbid contracts for the surveying of properties to be demolished, road work, and other
engineering, to one company, CT Consultants, by and through CT Consultants’ agent/
employee, Mr. John Frola. Ms. Lindsley was concerned because these contracts were not
part of a public bidding process and because of the expenditure of taxpayer dollars. Ms.
Lindsley thereafter made a public records request for information regarding contracts
between Lakemore and CT Consultants as well as other related documents. Ms. Lindsley
began compiling information and created a file specifically containing information
regarding CT Consultants and the Village of Lakemore. In approximately September of
2015, Ms. Lindsley determined that Lakemore Village council had passed a resolution
appointing CT Consultants as the Village Engineer. However, Ms. Lindsley was unable to
find records of any bidding process by which CT Consultants was retained. Lakemore

officials continually refused to provide relevant public records and ordinances as she had
CV-2020-03-0842

Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 7 of 39. PagelD #: 10

MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 7 of 30

requested. Despite assurances stemming from Ms. Lindsley’s lawsuit regarding the Village
of Lakemore’s ordinances, the Village of Lakemore had still not organized, bound, or
otherwise make their ordinances accessible or decipherable to the public.

16. Ms. Lindsley continued to make public records requests, attempting to track
grant monies awarded by the state from the Moving Ohio Forward project, and became
progressively more suspicions that there was some illegal activity occurring. Plaintiff
made lenghly, detailed written complaints to the Ohio Attorney General and the state
auditor. She formulated a list of potential crimes she believed may be being perpetrated
by elected officials, including but not limited to Engaging in a Pattern of Corrupt
Activity, R.C. 2923.32(A)(1) , Conspiracy, R.C. 2923.01 , Theft in office, R.C.
2921.41(A)(1)(2) as to funds unaccounted for, Tampering with Records, R.C.
2913.42(A)(1)-(B)(4) and Tampering with Evidence, R.C. 2921.12(A)(1) as to missing
documents that are public records, Bribery, R.C. 2921.02 F-3, as to a public official’s
acceptance of tangible gifts from contractors, Attempting Securing By Deception, R.C.
2923.02 & 2913.43(A)(1)(2), as to the seizure of a private citizen’s vehicle and property,
Having an Unlawful Interest in a Public Contract, R.C. 2921.42(A)(1) F-4, as to the
expenditure of the grant funds.

17. Ms. Lindsley ran for Mayor of the Village of Lakemore in November, 2015.
At a “candidates” night’, whereby the public is invited to hear the candidates speak and to
ask the candidates questions, Ms. Lindsley again brought up the issue of the contracts
between CT Consultants and the Village of Lakemore, as well as issues regarding the lack
of access to public records and the Village’s ordinances. Ms. Lindsley raised these

concerns as campaign issues as they were clearly matters of public concern. Ms. Lindsley
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 8 of 39. PagelD #: 11

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page & of 30

had raised these issues repeatedly in the past and was running for office, in part, to call
attention to the Village of Lakemore’s methods and lack of transparency.

18. In December 2015, Lakemore Officer Mizer happened by Lakemore
resident Andrew Miller’s home. Mr. Miller had not contacted the police or requested any
police assistance, he was acquainted with Ms. Mizer and they had a friendly relationship.
At the time Officer Mizer went to Mr. Miller’s home, Mr. Miller’s home was in the midst
of a tax foreclosure. Officer Mizer began discussing the terms of Mr. Miller’s
homeownership with him and the fact that Ms. Lindsley had arranged for Mr. Miller to buy
the home. Officer Mizer told Miller that Ms. Lindsley and/or Mr. Cook had defrauded Mr.
Miller. After speaking with Mr. Miller, Officer Mizer then spoke with Springfield
Township Captain Ken Ray. Captain Ray indicated that he and Village officials had been
investigating Plaintiffs Lindsley and Mr. Cook since approximately 2012 for possible
fraudulent real estate transactions. Ray was unable to find any evidence of a crime, and
Springfield Police detectives had declined to investigate the matter. Despite the complete
absence of any criminal wrongdoing, Springfield Police Capt. Ray proceeded to assign
part-time Springfield Patrol Officer Mizer to the full-time job of investigating Plaintiff Ms.
Susan Lindsley and her associate Mr. Richard Cook, without regard for the fact that she
was a Patrol Officer, and not a detective; and despite the fact that Ray was aware Mizer
had no experience or training in real estate law. Ms. Mizer was permitted to work overtime,
which was extremely beneficial to her personal financial situation.

19. Due to the fact that the Village of Lakemore had been declared in a state of
Fiscal Emergency, the Village was unable to maintain their Police Dept. and had entered

into a contract with Springfield Township for policing services. As Captain of the
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 9 of 39. PagelD #: 12

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 9 of 30

Springfield Police Department, and the former Police Chief for the Village of Lakemore,
Capt. Ray answered directly to, and obtained directives from, Lakemore Mayor Justice.
After exiting Fiscal Emergency, Lakemore cancelled their contract, and reopened the
Lakemore Department, again with Ray as Chief.

20. Officer Mizer, having absolutely no understanding of real estate, financing,
or property law, nevertheless erroneously concluded that Ms. Lindsley had defrauded Mr.
Miller out of seven thousand five hundred dollars ($7,500.00).

21. Officer Mizer, along with Captain Ray and Mayor Justice, thereafter used
this bogus evidence of “fraud” to proceed along a course of outright harassment and
unlawful persecution. As such, and despite the fact that no person had contacted the police
or complained of any fraud, Officer Mizer went to many private homes, even in other cities
such as Stow and Akron, under the guise of an expanded criminal investigation. She
extensively interviewed residents hoping to find some evidence of criminal activity.

22. About January, 2016, Officer Mizer approached Samantha Becker
regarding the purchase of her home from Mr. Cook’s company, TMK. Ms. Becker had not
requested police assistance nor had she any reason to believe that she had been the victim
of fraud relative to the purchase of her home. Despite Ms. Becker not requesting or needing
police assistance, Officer Mizer visited Ms. Becker and began questioning her regarding
the terms of her home purchase. Officer Mizer called Ms. Becker’s attention to the
conveyance form associated with the purchase, and apparently Mizer believed that this
form indicated that Ms. Becker had obtained a loan from the Veteran’s Administration. It
did, in fact, not indicate any VA loan. Mizer simply didn’t know how to read the form.

Officer Mizer told Ms. Becker that Officer Mizer was investigating this (nonexistent) V.A.
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 10 of 39. PagelD #: 13

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 10 of 30

loan as it was fraudulent and a crime. Ms. Becker was shocked and terrified at the
implication that she had somehow fraudulently obtained a V.A. loan. Officer Mizer’s
investigation then shifted to forgery. Officer Mizer began questioning Ms. Becker
regarding her signature on many of the purchase documents, including but not limited to
the mortgage. According to Officer Mizer, Ms. Becker stated that her signatures had been
forged on the real estate documents. (Ms. Becker, however, maintains that she never told
Officer Mizer that her signatures were forgeries, only that she didn’t know what she signed
and couldn’t recall.)

23. | Upon information and belief, Officer Mizer was able to pressure Ms.
Becker into lying about forged signatures by making the threat of criminal prosecution
stemming from Ms. Becker’s “fraudulent V.A. loans.” Ms. Becker’s signatures were not
forged and Officer Mizer should have been fully aware of this fact.

24. Despite obvious evidence that no fraud had actually occurred, Springfield
Officer Mizer used this single, false allegation of forgery to obtain search warrants for a
“pattern of criminal activity”. Officer Mizer drafted an affidavit in support of the search
warrant which improperly included inferences and conclusions that usurped the authority
of the Court. The facts in Officer Mizer’s affidavit were not actually empirical facts; rather,
they were undisclosed conclusions. Officer Mizer was also fully aware that the documents
regarding Ms. Becker’s home purchase were between Mr. Becker and TMK, Inc., located
at 5 North Arlington Street, Akron, OH, 44305. Despite this fact, and in furtherance of the
Defendants’ conspiracy to harm all of the Plaintiffs, Officer Mizer obtained a search

warrant for not only TMK’s offices, but also Mr. Cook’s private residence and Ms.

10
CV-2020-03-0842

Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 11 of 39. PagelD #: 14

MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 11 of 30

Lindsley’s private residence, absent even a bare allegation by Mizer that evidence of an
alleged crime might be found at those locations.

25. Moreover, the search warrant authored by Officer Mizer search warrant
was manifestly overbroad and unreasonable. Her search warrant authorized the police to
take “ Quit Claim Deeds, Conveyances, Private Mortgage Loans, Property Tax Records,
Personal Identification records of victims, Eviction Notices, Warranty Deeds, Deeds in
Lieu of Foreclosure, and other real estate related documents recorded through Summit
County Fiscal Office, Summit County Court of Common Pleas, and Akron Municipal
Court, Log Books, Records, Payment Receipts, Notes, Customer Identification Records,
Ledgers, Passwords, Software Programs, and other records relating to the transportation
ordering, and distribution of property and personal identification or electronic media
regarding real estate transactions, Lock Boxes, Safes, or any item used to Preserve,
Conceal, or Protect Documents and Maintain control of illegal personal identification
documents, real estate record listed in part 1 , or documentary evidence, U.S. Currency
stored and obtained through the commission of illegal activities, Indication of
Occupancy, Residency, and/or ownership of the premise described above or vehicles
located thereon. Including but not limited to utility bills, telephone bills, cancelled
envelopes, keys, titles, and vehicle registrations belonging to suspects, and victims, any
and all telephones, including memory devices and associated peripheral equipment,
including automatic dialers, speed dialers, programmable telephone dialing or signaling
devices, electronic tone generating devices: any and all computer hardware, including
but not limited to, computer; hardware bearing the make (unknown), central processing

units, external and internal drives and external storage equipment or media, terminals or

11
CV-2020-03-0842

Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 12 of 39. PagelD #: 15

MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 12 of 30

video display units, together with peripheral equipment such as keyboard, printers,
modems, or acoustic couplers, automatic dialers, speed dialers, or signaling devices,
electronic tone generating devices, any and all computer or data processing software, or
data including, but not limited, hard disks, floppy disks, cassette tapes, video cassette
tapers, magnetic tapers, integral RAM or ROM units, and any other permanent or
transient storage devices; the following records or documents contained on paper in
handwritten, typed, photocopied, or printed form, or stored on many other type of media,
including but not limited to, telephone and communications activity and service Billing
records, computer electronic and voice mail system information, access numbers,
passwords, personal, identification numbers (PINS), telephone and address directories,
logs, notes, emails, memoranda and correspondence relating to the operation of the
electronic equipment or other media or software listed herein, any electronic and voice
mail systems, information reflecting the use of a credit card or credit services to obtain
property goods or services, any and all other fruits and instrumentality's of crimes
related to: 2913.42, 2913.02, 2913.31M, 2913.43, 2913.49, data that will be contained on
cassette tapes, video tapes, and in electronic and machine-readable media which in not
readable by the Affiant and authorized officials assisting is the search in it's present
state, authorization is given to these persons to seize, listen to, read, review, copy and
maintain the above described property, and to convert it to human-readable form as
necessary, being advised that data stored in computer and telephone memory machines

may be lost if disconnected from the electrical power source.”

12
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 13 of 39. PagelD #: 16

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 73 of 30

26. On March 16, 2016, and based on Officer Mizer’s misrepresentations and
inferences contained in her affidavit and search warrant, dozens of law enforcement agents
raided Mr. Cook’s home, Ms. Lindsley’s home, and the TMK offices.

27. The raid at Ms. Lindsley’s home was particularly egregious. The officers
conducted the search as if they were raiding the home of a notorious drug dealer.
Approximately eight officers burst into Ms. Lindsley’s home, without first knocking and
announcing, in full gear and with assault weapons. Ms. Lindsley was home with her
children, (G.M., age 5; R. M., age 8; Jeanna Butler, 18; Joshua Novisky, 19; and Jacob
Novisky, 23). The officers swarmed the interior of the home and awoke the sleeping
children while brandishing assault weapons. During the course of the raid, Springfield
officers could be heard speaking with Mayor Justice on the telephone, informing him the
progress of the search and communicating with him regarding details of the raid.

28. The Springfield Police, including but not limited to Captain Kenneth Ray,
Jamie Mizer, and approximately five (5) other Springfield Township John Doe Officers
took every piece of paper, writings, journals, documents, letters, and a large amount of
books from Ms. Lindsley’s home. The Springfield Police Defendants seized all keys ,
computers, cell phones, family videos, coloring books, newspaper clippings, recipes,
children’s school papers and report cards, greeting cards, photographs, children’s books,
family records, the personal identification documents of everyone in the household, as well
as tax, educational, medical, and social security documents belonging to not only members
of the household, but also more than two dozen other individuals. The documents taken
included Ms. Lindsley’s files regarding CT Consultants and the Village of Lakemore; the

documents regarding Mayor Justice, Captain Ray and the Springfield Police department’s

13
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 14 of 39. PagelD #: 17

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 14 of 30

illegal seizure of one Mr. Marshall Dupert’s truck; the records and information regarding
the demolished Village of Lakemore home which also included an unfiled civil Complaint;
Ms. Lindsley’s campaign materials (campaign signs, materials from the Board of Elections,
postcards, campaign literature, and letters to the editors of local newspapers), and the
complaints of possible corruption that Ms. Lindsley had filed with the State of Ohio. The
breadth and volume of records, items. personal property, business information, and other
documents taken was well beyond the scope of the original search warrant.

29. ‘Plaintiff Ms. Lindsley was completely devastated by this raid. Ms.
Lindsley’s entire home was ransacked, as the search was not limited to places where the
items sought could have been reasonably be expected to be found. Her 8 year old daughter
was so terrified that she refused to go back into her bedroom, where her dressers, bed and
possessions had been upended. Ms. Lindsley’s 5 year old son could not understand why
policemen with guns had dumped out his toy boxes and bookshelves, trampling his toys
and possessions. Multiple Officers went about the small community spreading lies and
rumors, including that Plaintiffs had been arrested and charged with “500 felonies”, when
in fact, no one was ever arrested or charged with any crime. These raids subjected Ms.
Lindsley and her family to an unimaginable amount of stress, grief, embarrassment, shock,
and public humiliation.

30. Further, Ms. Lindsley’s filing cabinet was a safe repository of documents
for literally dozens of her clients that were serviced by a 501(c)(3) charitable organization
of which Ms. Lindsley is the volunteer director. The charity partnered with the Ohio
Benefits Bank for nearly a decade, which is a free service that helps disadvantaged and

low-income individuals to apply for various government programs such as social security

14
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 15 of 39. PagelD #: 18

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 15 of 30

disability, food stamps, medical insurance and the like. Ms. Lindsley had, for upwards of
fifteen years, maintained files for clients of the Nonprofit, containing personal
identification documents, confidential medical records, tax returns and other documents
which would be nearly impossible for homeless and transient people to replace. It was
shocking to the community that Ms. Lindsley’s home was raided , a person many had
trusted for decades to help them access community programs and services .

31. Ms. Lindsley and Mr. Cook retained counsel to help them regain possession
of their property. For two months Springfield Township refused to return any property
despite the fact that they had obviously taken possession of documents and records that
had nothing to do with any alleged unlawful business scheme. It was not until May of 2016
when Springfield Township released a small amount of items such as some personal
identification documents, (newly broken) computer equipment, and boxes containing
miscellaneous mail and catalogues.

32. Thereafter, on or about May 23 2016a Complaint was filed in an attempt
to recover the unlawfully seized property. After much harraunging, Mr. Cook and Ms.
Lindsley were permitted to survey the evidence room and to mark any documents which
were necessary for them to attempt to conduct business. However, once inside the evidence
room, Mr. Cook and Ms. Lindsley discovered that the records from Whole-Sale Bedding,
Inc., TMK, Ms. Lindsley, and Mr. Cook’s had been disorganized and intermingled such
that it was impossible to identify, let alone retrieve, the necessary information and records.
Not only were clearly marked files taken out of order and/or misplaced, documents and

papers within folders were misplaced or missing altogether. The evidence room was not

secure.

15
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 16 of 39. PagelD #: 19

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 16 of 30

33. By August of 2016, the Summit County prosecutor had communicated to
the Springfield Police that they had no objection to Springfield Township returning the
seized items. Yet, Springfield Township refused to return the illegally seized property until
April of 2017.

34. Ms. Lindsley’s laptop computer keyboard had also been broken, and her
computer monitors were not returned at all. Dozens of Ms. Lindsley’s campaign signs were
also missing, even the large 4’x8’ signs. The thousands of documents that were returned
came back in such a state of disarray that determining which documents are actually
missing is almost impossible. Some of the children’s artwork and school papers were
missing or destroyed.

35. Another example of how far the Defendants were willing to go to in order
to harass and damage the Plaintiff borders on the absurd. Plaintiff owned various rental
properties, in and around Lakemore. Mr. Cook initiated an eviction proceeding against
tenant based on failure to pay rent. At the eviction proceedings, the tenant attended with
Officer Mizer. Officer Mizer, on Village of Springfield Police letterhead, filed pleadings
and otherwise took an active role in representing the tenant who admitted that she failed to
pay. Indeed, one reason she failed to pay Mr. Cook’s rent was because Officer Mizer told
her that “if I were you, I wouldn’t pay him (Mr. Cook) rent.”

36. Officer Mizer also endeavored to assist a Ms. Jennifer Scott. Ms. Scott, a
tenant of Ms. Lindsley’s Akron rental house, had her home raided by the police for
manufacturing of methamphetamine. Ohio Landlord Tenant Law requires landlords to
evict tenants when the landlord has actual knowledge of or reasonable cause to believe that

the tenant, members of the tenants' household, or persons on the property with the consent

16
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 17 of 39. PagelD #: 20

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 17 of 30

of the tenant, are engaged in drug activity. Ms. Lindsley commenced eviction proceedings
against Ms. Scott in April, 2016. Ms. Scott had been arrested on Felony drug and child
endangering charges. Remarkably, Springfield Township Officer Mizer appeared in
housing court on behalf of Ms. Scott. Officer Mizer falsely testified under oath that Ms.
Scott had no lease, and therefore, could not be evicted. Aside from the rather obvious
problems associated with Officer Mizer appearing as a Springfield Township Police
Officer in housing court on behalf of a woman arrested for drug manufacturing, is the less
obvious issue of Officer Mizer testifying in Court that Ms. Scott did not have a signed lease
agreement when, in fact, Ms. Scott had signed a lease which was eventually returned to
Ms. Lindsley with a police evidence sticker affixed to it. Officer Mizer engaged in ex parte
communications with the Magistrate Judge, who then denied the eviction and allowed the
drug manufacturers to continue to live in Ms. Lindsley’s home without paying rent.

37. As a result of Officer Mizer’s incredulous conduct, complaints were filed
with the Ohio Supreme Court Disciplinary Council that Officer Mizer was engaged in the
unauthorized practice of law. The Ohio Supreme Court Disciplinary Council agreed and
made the determination that Officer Mizer was clearly engaging in the unauthorized
practice of law. The Ohio Supreme Court declined to prosecute Officer Mizer, however,
based on the Springfield Police Department assurance to the Supreme Court that these were
isolated incidents.

38. Officer Mizer, along with Mayor Justice, Captain Ray and other
Defendants, conspired to destroy the Plaintiffs through an abuse of their authority and
power. The Defendants were not satisfied with improperly invoking a criminal process to

damage the Plaintiff and they were not satisfied with improperly influencing civil eviction

17
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 18 of 39. PagelD #: 21

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 18 of 30

proceedings, either. After the March 16, 2016 raid, in June, 2016, Officer Mizer and other
Defendants initiated a different tact to harm the Plaintiff. Officer Mizer again went to
Andrew Miller, and suggested that he file a civil lawsuit against the Plaintiff.

39. Springfield Officer Mizer repeatedly met with Miller’s counsel on behalf of
Miller, and provided Miller’s counsel with the “Facts” which were contained in a civil
Complaint filed against Ms. Lindsley and Mr. Cook. Officer Mizer, acting under color of
law, continued to regularly meet with these attorneys, providing them with confidential
information she had discovered from the materials improperly obtained through the raid.
Upon information and belief, Ms. Mizer directed and assisted various individuals in and
around Lakemore to file frivolous civil Complaints in Common Pleas Court against Ms.
Lindsley. Officer Mizer selectively removed documents and records from the evidence
room which were then used to draft (4) four more civil lawsuits against Ms. Lindsley and
Mr. Cook, Ms. Lindsley’s son Jacob Novisky, Mr. Cook’s son Kevin Cook, Middlebury
Banc. Inc., Shady Lane LLC, T-M-K King, Inc., Summit Non Profit Housing, Inc.,
Middlebury Redevelopment Inc., and John Does 1-10. These lawsuits included, but were
not limited to, the following allegations:

- A Ms. Lauren Gowin alleged that there was mold in her apartment and it
made her sick. Her Complaint was amended to include Gowin’s live-in
boyfriend, who claimed the mold also made him and their cat sick.

- A Mr. Richard Berger alleged in part that he was also sick from conditions
in his apartment, including either mold and/or lead paint. Mrs. Berger

refused to participate in this lawsuit. Ultimately, Mr. and Mrs. Berger

18
CV-2020-03-0842

Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 19 of 39. PagelD #: 22

MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 79 of 30

confided to Ms. Lindsley that Officer Mizer and Mayor Justice prompted
them to file their lawsuit.

- Plaintiff Andrew Miller’s suit alleged in part that he was defrauded, and that
Mr. Cook slandered him, however he later denied making most of the
allegations included in the complaint.

- Plaintiff Samantha Becker’s suit claimed in part that she did not sign the
real estate documents, and that her signature was forged; however she later
recanted these allegations, stating that she did sign documents.

- Plaintiff Kevin Dupert, although he had no documentation whatsoever to
support his absurd allegations, set forth the impossible claim in part that he
was cheated out of a potential future interest in real estate, and that Mr.
Cook and/or Ms. Lindsley improperly evicted him and “converted his 1982
model console television for their own use.” Unfortunately, Mr. Dupert has
since passed away from a heart attack induced by chronic
methamphetamine use while running on foot from police officers
attempting to apprehend him for driving with a suspended license.

40. All of these lawsuits were brought by the same attorneys who represented Officer
Mizer in her personal bankruptcy. Remarkably, Officer Mizer met with these attorneys on
behalf of all (7) seven civil plaintiffs on an ongoing basis. Not surprisingly, all five (5) of
these civil Complaints were eventually dismissed by Plaintiffs, after it became apparent
that nobody was arrested or charged with a crime, and that Mr. Cook’s seized money would

be returned to him, (and no longer in the hands of the police department). Some of the

19
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 20 of 39. PagelD #: 23

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 20 of 30

former plaintiffs in these civil suits have since apologized for filing suit in the first place,
stating that they just did as Officer Mizer told them, for fear of being arrested.

41. Officer Mizer devoted many months to a what can only be described as a campaign on
behalf of Mayor Justice to destroy Plaintiff personally and financially. Officer Mizer spent
hundreds of taxpayer hours locating and interviewing current and former tenants of
Plaintiff, business associates, and doing such outrageous things as reading Ms. Lindsley’s
highly personal college love letters aloud over the phone to private citizens. She told
people that Plaintiff was a “phony” Notary Public and not actually commissioned. She
questioned tenants about their homes in depth, advised tenants not to pay rent, informed
them that they would have to move, and told dozens of people that Ms. Lindsley was going
to prison. She also met with many agencies with Ms. Lindsley had business dealings, such
as the Akron Metropolitan Housing Authority, the Department of Neighborhood
Assistance, and the Summit County Fiscal Office. Ms. Mizer told each person and/or entity
that Ms. Lindsley was committing fraud, when, in fact, she knew such statements were
false and designed to inflict harm to the Plaintiff.

42. These Defendants, as set forth herein, unlawfully took possession of Plaintiff’ s
property, refused to return the property even after whatever legal justification the
Defendants were relying upon had expired or was no longer legally valid, and to
this day have failed to return property belonging to the Plaintiffs. As such, the

Defendants are continuing in their violation of Plaintiffs’ rights.

FIRST CAUSE OF ACTION
Illegal Search and Seizure

20
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 21 of 39. PagelD #: 24

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 21 of 30

43. Paragraphs | through 56 are incorporated by reference herein as if fully rewritten.

44. The actions of Defendants constituted an unlawful and unjustifiable search

of Plaintiff’s home and an unlawful seizure of Plaintiffs’ property. The Defendants’

actions were deliberately indifferent, reckless, wanton and shocking to the conscience, all

of which deprived Plaintiff of her civil rights as secured by the Fourth, Fifth and Fourteenth

Amendments to the United States Constitution and through 42 U.S. C. §1983. The

Defendants’ unlawful searches and seizures also violated the laws of the State of Ohio and

the Ohio Constitution and were willful, wanton, reckless, malicious and without legal
justification.

45. Asadirect and proximate result of the wrongful conduct of Defendants, the

Plaintiff sustained injuries, damages and a violation of their nghts.

SECOND CAUSE OF ACTION
First Amendment Retaliation

46. Paragraphs 1 through 59 are incorporated by reference herein as if fully
rewritten.

47. The Plaintiff engaged in activities protected under the First Amendment to
the United States Constitution. The Defendants unlawfully retaliated against the Plaintiff
based on the Plaintiff’s exercise of her First Amendment rights. The Defendants actions
deprived Plaintiffs of their civil nghts as secured by the First Amendment to the United
States Constitution and through 42 U.S.C. §1983. The Defendants’ actions also violated
the laws of the state of Ohio and the Ohio Constitution and were willful, wanton, reckless,
malicious and without legal justification.

48. Asa direct and proximate result of the Defendants’ wrongful conduct, the

Plaintiff sustained injuries, damages and a violation of her rights.

21
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 22 of 39. PagelD #: 25

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 22 of 30

THIRD CAUSE OF ACTION
Due Process - Procedural and Substantive

49, Paragraphs 1 through 62 are incorporated by reference herein as if fully
rewritten.

50. The Defendants’ actions and omissions, as set forth herein, constitutes a
denial of Plaintiffs’ rights as secured by the Fifth and Fourteenth Amendments to the
United States Constitution. Plaintiffs were unlawfully denied their property and liberty
rights and/or interests without proper or adequate procedures. Plaintiffs were also denied
fundamental rights, including but not limited to the right to privacy. The Defendants’
actions deprived the Plaintiffs of their civil rights as secured by the Fifth and Fourteenth
Amendments to the United States Constitution and through 42 U.S.C. §1983. The
Defendants’ actions also violated the laws of the state of Ohio and the Ohio Constitution
and were willful, wanton, reckless, malicious and without legal justification.

51. As a direct and proximate result of the Defendants’ wrongful conduct, the
Plaintiffs sustained injuries, damages and a violation of their rights.

FOURTH CAUSE OF ACTION
Denial of Access To Courts

52. Paragraphs 1 through 65 are incorporated by reference herein as if fully
rewritten.

53. As adirect and proximate result of the Defendants’ misconduct, the Plaintiff
was denied her ability to access a court of law. The Defendants’ unlawful conduct
included, but is not limited to, taking and withholding property and information such that
Plaintiff was denied her right to access courts of law as protected by the First Amendment.

The Defendants actions deprived Plaintiff of her civil rights as secured by the First

22
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 23 of 39. PagelD #: 26

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 23 of 30

Amendment to the United States Constitution and through 42 U.S.C. §1983. The
Defendants’ actions also violated the laws of the state of Ohio and the Ohio Constitution
and were wilful, wanton, reckless, malicious and without legal justification.

54. As a direct and proximate result of the Defendants’ wrongful conduct, the

Plaintiff sustained injuries, damages and a violation of her rights.

FIFTH CAUSE OF ACTION
Abuse of Process

55. Paragraphs 1 through 68 are incorporated by reference herein as if fully
rewritten.

56. The Defendants improperly used civil and criminal legal proceedings for an
unintended, malicious, or perverse reason and for which those proceeding were not
intended. The Defendants had an improper and ulterior motive in using these processes.
As a direct and proximate result of the Defendants’ misconduct, the Plaintiff was damaged
and otherwise sustained losses. The Defendants’ actions deprived Plaintiff of her civil
rights as secured by the United States Constitution and through 42 U.S.C. §1983. The
Defendants’ actions also violated the laws of the state of Ohio and the Ohio Constitution
and were wilful, wanton, reckless, malicious and without legal justification.

57. As a direct and proximate result of the Defendants’ wrongful conduct, the

Plaintiff sustained injuries, damages and a violation of her rights.

SIXTH CAUSE OF ACTION

58. Paragraphs | through 71 are incorporated by reference herein as if fully

rewritten.

23
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 24 of 39. PagelD #: 27

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 24 of 30

59. The Defendants engaged in a malicious combination to damage, harm, and
otherwise deny the Plaintiffs their civil rights, through improper means as set forth herein.
As a direct and proximate result of the Defendants’ conspiracy, the Plaintiffs were, in fact,
harmed, damaged, denied her civil rights and otherwise sustained losses. The Defendants’
conspiracy also deprived Plaintiffs of their civil rights as secured by the United States
Constitution and through 42 U.S.C. §1983. The Defendants’ conspiracy also violated the
laws of the state of Ohio and the Ohio Constitution and was wilful, wanton, reckless,
malicious and without legal justification.

60. As a direct and proximate result of the Defendants’ conspiracy, the

Plaintiffs sustained injuries, damages and a violation of their civil rights.

SEVENTH CAUSE OF ACTION
Spoliation of Evidence

61. | Paragraphs 1 through 74 are incorporated by reference herein as if fully
rewritten.

62. The Defendants were aware of pending or probable litigation involving the
Plaintiff and the Defendants were aware that litigation existed or was probable. Despite
this fact, the Defendants engaged in the willful destruction of evidence with the design to
disrupt Plaintiff's litigation. Defendants’ destruction of evidence has, in fact, disrupted
Plaintiff's case and damages have been proximately incurred as a result of Defendants’
acts. The Defendants’ spoliation also violated the laws of the state of Ohio and the Ohio

Constitution and was wilful, wanton, reckless, malicious and without legal justification.

24
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 25 of 39. PagelD #: 28

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 25 of 30

63. As a direct and proximate result of the Defendants’ misconduct, the Plaintiff

sustained injuries, damages and a violation of their civil rights.
EIGHTH CAUSE OF ACTION
Monell Claim: Springfield Township and Village of Lakemore

64. Paragraphs 1 through 77 are incorporated by reference herein as if fully
rewritten.

65. The Defendants Springfield Township and Village of Lakemore both had
policies, practices and customs that directly caused violations of Plaintiff's rights. The
Village of Lakemore adopted a policy of failing to maintain an organized and accessible
version of their ordinances. This policy not only resulted in Lakemore officials making up
local “laws” as they went along, but also resulted in individuals not being able to know
what was permitted or prohibited under Lakemore ordinances. To the extent this absence
of ordinance organization, verification, and access was not an official policy of Lakemore,
it was a custom of practice. Similarly, Springfield Township had a custom, policy and/or
practice of permitting its police to engage in conduct that was contrary to the laws of the
State of Ohio and the Constitution of the United States as set forth herein. Springfield
Township and the Village of Lakemore have pervasive and long-standing customs and
practices that directly cause violations of individuals’ Constitutional nghts and were
foreseeable. The Village of Lakemore and Springfield Township also failed to adequately
train, screen supervise and discipline their police and other officials. When it became
apparent to both Springfield Township and the Village of Lakemore that their officers were
not adequately trained, disciplined, supervised or screened, these municipal entities failed

to take remedial measures, thus all but guaranteeing the violation of rights such as those

25
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 26 of 39. PagelD #: 29

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 26 of 30

suffered by the Plaintiff. Lastly, Mayor Justice’s and Captain Ray’s directives and
instructions to Officer Mizer vis a vis the Plaintiffs were clearly unconstitutional and made
by individuals with final decision making authority. Under these circumstances, these
policymakers subjected the Village of Lakemore and Springfield Township to liability
pursuant to Monell v. Dept of Soc. Servs., 436 U.S. 658, 701 (1978).

66. As adirect and proximate result of the Village of Lakemore and Springfield

Township’s misconduct, the Plaintiffs sustained injuries, damages and a violation of their

 

rights.
NINTH CAUSE OF ACTION
Tortious Interference with a Business Relationship/Contract
67. Paragraphs 1 through 80 are incorporated by reference herein as if fully
rewritten.

68. The Defendants were aware of the existence of valid contracts and/or
business relationships which had the existence of a recognizable economic expectancy
between the Plaintiff and various third-parties. The Defendants intentionally and
improperly interfered with these contracts, business relationships and/or economic
expectancies. As a direct and proximate result of Defendants’ interference, the Plaintiff
sustained measurable monetary damages. The Defendants’ tortious interference also
violated the laws of the state of Ohio and the Ohio Constitution and was wilful, wanton,

reckless, malicious and without legal justification.

26
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 27 of 39. PagelD #: 30

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 27 of 30

69. Asadirect and proximate result of the Defendants’ misconduct, the Plaintiff
sustained injuries, damages and a violation of her rights.

TENTH CAUSE OF ACTION
Wilful, Wanton, Reckless, Malicious Conduct

70. Paragraphs 1 through 83 are incorporated by reference herein as if fully
rewritten.

71. The Defendants engaged in actions and omissions, as set forth herein, that
constituted wilful, wanton, reckless and/or malicious conduct. Their conduct was so
egregious such that it precludes them from being entitled to the defenses and immunities
set forth in Ohio Revised Code § 2744.01, et seq.,.

72. As a direct and proximate result of the Defendants’ misconduct, the
Plaintiffs sustained injuries, damages and a violation of their rights.

ELEVENTH CAUSE OF ACTION
Failure to Intervene

73. Paragraphs | through 86 are incorporated by reference herein as if fully
rewritten.

74, The Defendants knew or should have known that other Defendants, as set
forth herein, were violating Plaintiffs rights as protected under the United States
Constitution and the laws of the State of Ohio. These Defendants also had the opportunity
to stop the violation of Plaintiff's rights and/or the ability to prevent the violations from
continuing. Despite this knowledge and opportunity, these Defendants failed to take
affirmative steps to prevent the Plaintiffs from having their rights further violated.

75. As a direct and proximate result of the Defendants’ misconduct, the

Plaintiffs sustained injuries, damages and a violation of their rights.

27
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 28 of 39. PagelD #: 31

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 28 of 30

TWELFTH CAUSE OF ACTION
Defamation: Libel and Slander - Per Se and Per Quod

and False Light

76. Paragraphs 1 through 89 are incorporated by reference herein as if fully
rewritten.

77. The Defendants repeatedly made false statements about the Plaintiff to third
parties while not having the legal privilege to do so. The Defendants made these false
statements knowingly and/or maliciously and/or with a reckless disregard for the veracity
of the statements. Some of the Defendants’ false statements regarding the Plaintiffs were
defamatory per se in that they carried a presumption of falsity, while other statements were
defamatory per quod in that Plaintiffs can establish special harm and damages flowing
from Defendants’ defamatory statements. The Defendants also engaged in an unlawful
invasion into Plaintiffs’ private matters thus violating Ohio’s ‘false light’ laws. The
Defendants’ misconduct as set forth herein also violated other laws of the State of Ohio
and the Ohio Constitution and was wilful, wanton, reckless, malicious and without legal
justification.

78. As a direct and proximate result of the Defendants’ misconduct, the

Plaintiffs sustained injuries, damages and a violation of their rights.

DAMAGES

79. The foregoing paragraphs are incorporated by reference herein as if fully
rewritten.

80. As a direct and proximate result of the Defendants’ acts, omissions and
misconduct, the Plaintiffs suffered losses, damages, incurred attorney fees, and suffered
violations of their rights as secured by the State of Ohio and the United States

28
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 29 of 39. PagelD #: 32

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 29 of 30

Constitutional. Plaintiffs also suffered losses, damages and other injuries as well as
economic and non-economic losses, some or all of which may be permanent.
PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for that this Court:

(A) Award Plaintiffs compensatory and consequential damages for all the
injuries and damages identified in an amount to be shown at trial;

(B) Award punitive damages against the individual Defendants in an amount to
be shown at trial;

(C) Equitable relief, including without limitation, that the Village of Lakemore
and Springfield Township be made to return all of Plaintiffs’ property, and to promulgate,
adopt, train, maintain and enforce appropriate policies to prevent future instances of the
type of misconduct described herein;

(D) Award Plaintiffs the costs of this action and other costs that may be
associated with this action; and

(E) Grant Plaintiffs attorney fees and other relief this Court deems equitable,
necessary, and just.

 

/s/ Susan Lindsley
Pro Se
PO Box 397
Lakemore OH 44250
Telephone: 330-808-9432
E-Mail: sklindsley @ gmail.com

29
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 30 of 39. PagelD #: 33

CV-2020-03-0842 MICHAEL, KATHRYN 03/03/2020 12:57:50 PM INST Page 30 of 30

/s/ Paul Kelley

Paul Kelley (0088148)

540 S Water St

Kent OH 44240

Tel: (330) 217-8251

paul. kelley.law4u @ gmail.com
Counsel for Plaintiffs,

R.M. and G.M., Minor Children

URY DEMAND

Plaintiffs hereby demands a trial by jury on all issues so triable.

/s/ Susan. Lindsley
Susan Lindsley, Pro Se

/s/ Paul M. Kelley
Paul Kelley, for R.M. and G.M.

30
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 31 of 39. PagelD #: 34

MICHAEL, KATHRYN 03/03/2020 12:57:50 PM CMCO Page 7 of 2
Summit County Court of Common Pleas Print Form

Civil Division
Reset Form

CV-2020-03-08

  

instructions: Complete the following form and file with the Summit County Clerk of Courts - Civil Divsion, located at:
205 South High Street, 1st Floor, Akron, Ohio 44308.

[Case Caption:

 

 

 

 

 

Susan Lindsiey
Plaintiff
Vv. Case Number _ refiling of 2018-03-1223
Springfield Township
| Defendant INSTRUCTIONS FOR SERVICE

 

To Clerk: You are hereby requestd to make service upon the following by:

FedEx

Certified Mail

Regular Mail

Sheriff Service (Personal)

Sheriff Service (Personal or Residential)

OOOORD

Personal Service Process Server:

 

Please Serve the following pleadings: Complaint

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parties to be served:
Name: Springfield Township Name: Jamie Mizer
Address 2459 CANFIELD ROAD Address 506 LESSIG AVE
Address Address
City Akron State OH Zip 44312 City Akron State OH Zip 44312
Name: Village of Lakemoe Name: Kenneth Ray, Chief
Address 1400 Main St Address c/o Village of Lakemore
Address Address 1400 Main St
City Lakemore State QOH Zip 44250 City Lakemore State OH Zip 44250
s/ \Nanx tee | SEAS 2-5, kf \ 4 .
Attorney for Plaintiff (or pro se fitigant) Suprertie Ct#

¥ Form 014 Rev 1.1 20131002-08/17
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 32 of 39. PagelD #: 35

MICHAEL, KATHRYN 03/03/2020 12:57:50 PM CMCO Page 2 of 2
Summit County Court of Common Pleas Print Form

Civil Division
Reset Form

 

Instructions: Complete the following form and file with the Summit County Clerk of Courts - Civil Divsion, located at:
205 South High Street, 1st Floor, Akron, Ohio 44308,

 

 

Case Caption:

 

Susan Lindsley

 

 

Plaintiff
Vv. Case Number __refiling of 2018-03-1223
Springfield Township
Defendant INSTRUCTIONS FOR SERVICE

 

To Clerk: You are hereby requestd to make service upon the following by:

C] FedEx

Certified Mail

Regular Mail

Sheriff Service (Personal)

Sheriff Service (Personal or Residential)

Personal Service Process Server:

OOOO®

 

Please Serve the following pleadings: Complaint

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parties to be served:
Name: officers John Does 1-10 Name:
Address _¢/o Sprinfield Township Address
Address 2459 Canfield Rd Address
City Akron State OH Zip 44312 City State Zip
Name: Richard Justice Name:
Address PO box 163 Address
Address Address
City Lakemore State OH Zjp 44250 City State Zip
s/ Paul Kelley 0088148
Attorney for Plaintiff (or pro se litigant} Supreme Ct #

CV Farm 014 Rev 1.1 20131002-08/17
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 33 of 39. PagelD #: 36

IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO

CASE NUMBER: CV-2020-03-0842

SUSAN K. LINDSLEY
PO Box 397
Lakemore, OH, 44250

_VS- SUMMONS

SPRINGFIELD TOWNSHIP
2459 Canfield Rd
Akron, OH 44312

TO the following:

CHIEF OF POLICE KENNETH RAY
c/o Village of Lakemore

1400 Main St

Lakemore,OH 44250

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff's attorney is:

PRO SE
Same as party

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLAINT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

lf you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLAINT.

Sandra Kurt
Summit County Clerk of Courts

March 4, 2020
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 34 of 39. PagelD #: 37

IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO

CASE NUMBER: CV-2020-03-0842

SUSAN K. LINDSLEY
PO Box 397
Lakemore, OH, 44250

-VS- SUMMONS

SPRINGFIELD TOWNSHIP
2459 Canfield Rd
Akron, OH 44312

TO the following:

OFFICER JAMIE L. MIZER
506 Lessig Ave
Akron, OH 44312

You have been named as a defendani(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff's attorney is:

PRO SE
Same as party

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLAINT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

If you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLAINT.

Sandra Kurt
Summit County Clerk of Courts

March 4, 2020
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 35 of 39. PagelD #: 38

IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO

CASE NUMBER: CV-2020-03-0842

SUSAN K. LINDSLEY
PO Box 397
Lakemore, OH, 44250

-VS- SUMMONS

SPRINGFIELD TOWNSHIP
2459 Canfield Rd
Akron, OH 44312

TO the following:

OFFICERS JOHN DOE 1-10
c/o Springfield Township
2459 Canfield Rd

Akron, OH 44312

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff's attorney is:

PRO SE
Same as party

?

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLAINT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

If you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLAINT.

Sandra Kurt
Summit County Clerk of Courts

March 4, 2020
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 36 of 39. PagelD #: 39

IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO

CASE NUMBER: CV-2020-03-0842

SUSAN K. LINDSLEY
PO Box 397
Lakemore, OH, 44250

-VS- SUMMONS

SPRINGFIELD TOWNSHIP
2459 Canfield Rd
Akron, OH 44312

TO the following:

RICHARD JUSTICE
PO Box 163
Lakemore, OH 44250

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff's attorney is:

PRO SE
Same as party

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLAINT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

If you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLAINT.

Sandra Kurt
Summit County Clerk of Courts

March 4, 2020
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 37 of 39. PagelD #: 40

IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO

CASE NUMBER: CV-2020-03-0842

SUSAN K. LINDSLEY
PO Box 397
Lakemore, OH, 44250

“VS- SUMMONS

SPRINGFIELD TOWNSHIP
2459 Canfield Rd
Akron, OH 44312

TO the following:

SPRINGFIELD TOWNSHIP
2459 Canfield Rd
Akron, OH 44312

You have been named as a defendant(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff's attorney is:

PRO SE
Same as party

’

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLAINT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

If you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLAINT.

Sandra Kurt
Summit County Clerk of Courts

March 4, 2020
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 38 of 39. PagelD #: 41

IN THE COURT OF COMMON PLEAS, SUMMIT COUNTY, OHIO

CASE NUMBER: CV-2020-03-0842

SUSAN K. LINDSLEY
PO Box 397
Lakemore, OH, 44250

-VS- SUMMONS

SPRINGFIELD TOWNSHIP
2459 Canfield Rd
Akron, OH 44312

TO the following:

VILLAGE OF LAKEMORE
1400 Main St
Lakemore, OH 44250

You have been named as a defendani(s) in a complaint filed in the Summit County Court of Common
Pleas, Summit County Courthouse, 205 S. High St., Akron, Ohio, 44308.

A copy of the COMPLAINT is attached hereto. The name and address of the Plaintiff's attorney is:

PRO SE
Same as party

You are hereby summoned and required to serve upon the attorney listed above, or upon the
party if they have no attorney of record, a copy of an answer to the COMPLAINT within
twenty-eight (28) days after service of this summon on you, exclusive of the day of service. Your
answer must be filed with the Court within three days after the service of a copy of the answer on
the attorney, or upon the party, if there is no attorney of record.

If you fail to appear and defend, judgment may be rendered against you for the relief demanded in
the COMPLAINT.

Sandra Kurt
Summit County Clerk of Courts

March 4, 2020
Case: 5:20-cv-00663-SL Doc #: 1-1 Filed: 03/30/20 39 of 39. PagelD #: 42

MCCARTY, ALISON E. 03/79/2020 15:17:09 PM INST Page 7 of 7
Summit County Court of Common Pleas Print Form

Civil Division

CV-2020-03-(i4

  

ik

Reset Form

Instructions: Complete the following form and file with the Summit County Clerk of Courts - Civil Divsion, located at:
205 South High Street, 1st Floor, Akron, Ohio 44308.

 

 

Case Caption:

 

Susan Lindsley

 

 

 

Plaintiff
v. Case Number CV 202003 0842
Springfield Township
Defendant INSTRUCTIONS FOR SERVICE

 

 

 

To Clerk: You are hereby requestd to make service upon the following by:

FedEx

Certified Mail

Regular Mail

Sheriff Service (Personal)

Sheriff Service (Personal or Residential)

Personal Service Process Server:

OOOOWO

 

Please Serve the following pleadings: Complaint

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parties to be served:

Name: Jamie Mizer Name:

Address 3185 Mayfair Rd Address

Address Address

City Akron State OH _ Zjp 44312 City State Zip
Name: Name:

Address Address

Address Address

City State Zip City State Zip

 

 

s/ susan Lindsley

 

Attorney for Plaintiff (or pro se litigant) Supreme Ct #

o¥ Farm 014 Rev 1.1 20131002-08/17
